Citation Nr: 1605031	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for instability and 10 percent disabling for arthritis.

2.  Entitlement to a rating in excess of 20 percent for a right ankle traumatic arthritis. 

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for tinnitus. 

5.  Entitlement to a rating in excess of 10 percent for hemorrhoids. 

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral wrist disability. 

7.  Entitlement to service connection for a bilateral wrist disability.

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral elbow disability.

9.  Entitlement to service connection for a bilateral elbow disability.

10.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability. 

11.  Entitlement to service connection for a right knee disability.

12.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral shoulder disability. 

13.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral hip disability. 

14.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depression, to include as secondary to service-connected hearing loss and tinnitus.

15.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and schizophrenia. 

16.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches. 

17.  Entitlement to service connection for a muscle disability of the bilateral legs. 

18.  Entitlement to service connection for a stomach disability. 

19.  Entitlement to service connection for a kidney disability. 

20.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

21.  Entitlement to an effective date earlier than March 31, 2009 for the award of service connection and a separate 10 percent rating for left knee laxity. 

22.  Entitlement to an effective date earlier than March 31, 2009 for the award of a 20 percent evaluation for a right ankle traumatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, June 2009, June 2010, September 2010, March 2011, and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran has made multiple requests to testify before the Board at a Travelboard or videoconference hearing.  However, in statements dated in October 2012, May 2014, November 2014, and February 2015, he reported that he did not wish to appear at a hearing to allow for a quicker decision on his claims.  However, on his March 2015 substantive appeal, he again requested a videoconference hearing with respect to the claims for entitlement to service connection for bilateral leg and kidney disabilities.  This hearing request was withdrawn by his representative in December 2015.  The Board will therefore proceed with a decision in this case without the scheduling of a hearing. 

In December 2015, the Veteran filed new claims for entitlement to service connection for hypertension and entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The claim for entitlement to TDIU, the reopened claims for entitlement to service connection for depression, bilateral wrist and elbow disabilities, service connection for an acquired psychiatric disorder, and entitlement to increased ratings for a left knee disability, right ankle disability, and hemorrhoids, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifests Level III hearing loss in the right ear and Level III hearing loss in the left ear.

2.  The Veteran experiences constant bilateral tinnitus.

3.  The claim for entitlement to service connection for a bilateral wrist disability was initially denied in an unappealed June 2003 Board decision.  

4.  The evidence received since the June 2003 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

5.  The claim for entitlement to service connection for a bilateral elbow disability was initially denied in an unappealed June 2003 Board decision.  

6.  The evidence received since the June 2003 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

7.  The claim for entitlement to service connection for a right knee disability was initially denied in an unappealed March 2001 Board decision. 

8.  The evidence received since the March 2001 Board decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 

9.  The Veteran's right knee disability, currently diagnosed as right knee chondromalacia and degenerative joint disease, is etiologically related to active duty service.

10.  The claim for entitlement to service connection for a bilateral shoulder disability was initially denied in an unappealed June 2003 Board decision.  

11.  The evidence received since the June 2003 Board decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 

12.  The claim for entitlement to service connection for a bilateral hip disability was initially denied in an unappealed June 2003 Board decision.  

13.  The evidence received since the June 2003 Board decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 

14.  The claim for entitlement to service connection for depression was initially denied in an unappealed January 2005 rating decision.  The Veteran attempted to reopen his claim and was most recently denied in an April 2008 rating decision. 

15.  The evidence received since the April 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

16.  The Veteran does not have a TBI or a current chronic disability manifested by headaches. 

17.  The Veteran does not have a current chronic disability manifested by muscle cramps of the legs. 

18.  A chronic stomach disability was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.

19.  A chronic kidney disability was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.

20.  The Veteran's claims for increased ratings for traumatic arthritis of the left knee and right ankle were received by VA on March 31, 2009.

21.  It is factually ascertainable that the service-connected left knee and right ankle conditions increased in disability on May 7, 2009, the date of the VA examination that established the presence of left knee laxity and limitation of motion of the right knee that most nearly approximates marked. 


CONCLUSIONS OF LAW
  
1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  There is no schedular basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260.

3.  New and material evidence has been received and the claim for entitlement to service connection for a bilateral wrist disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has been received and the claim for entitlement to service connection for a bilateral elbow disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  Service connection for a right knee disability, currently diagnosed as right knee chondromalacia and degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  New and material evidence has not been received and the claim for entitlement to service connection for a bilateral shoulder disability is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

8.  New and material evidence has not been received and the claim for entitlement to service connection for a bilateral hip disability is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

9.  New and material evidence has been received and the claim for entitlement to service connection for depression, to include as secondary to service-connected hearing and loss and tinnitus, is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

10.  Residuals of TBI and a chronic headache disability were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

11.  A muscle disability of the bilateral legs was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

12.  A chronic stomach disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

13.  A chronic kidney disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

14.  The criteria for an effective date earlier than March 31, 2009 for the award of service connection and a separate 10 percent evaluation for left knee laxity are not met.  38 U.S.C.A. §§  5110, 7105; 38 C.F.R. § 3.400.

15.  The criteria for an effective date earlier than March 31, 2009 for the award of an increased 20 percent evaluation for right ankle traumatic arthritis are not met.  38 U.S.C.A. §§  5110, 7105; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Hearing Loss

Service connection for bilateral hearing loss was awarded in a June 1998 rating decision.  An initial noncompensable evaluation was assigned effective May 1, 1998.  The June 2009 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that a compensable rating is warranted as his hearing loss is of sufficient severity to adversely affect his life and functioning.   

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's hearing was examined at the Columbia VA Medical Center (VAMC) during an audiological consultation in August 2009.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
55
45
LEFT
20
35
35
45
45

Speech audiometry revealed speech recognition ability of 96 percent in both ears and the Veteran was diagnosed with mild to moderate sensorineural hearing loss.  

The August 2009 VAMC audiogram included puretone threshold values that were "masked" and "unmasked" for each ear.  The report does not indicate which set of results is considered the most accurate reflection of the Veteran's hearing acuity.  The values reported above are the masked puretone thresholds from the August 2009 audiogram as they indicated slightly worse hearing in the right ear at 2000 Hz and 4000 Hz.  The left ear demonstrated identical hearing acuity with masked and unmasked testing.  Additionally, while the August 2009 VAMC test report includes word recognition scores, the Board observes that the audiologist utilized the Central Institute for the Deaf, Test W-22 (CID-W22) and not the Maryland CNC test as required by 38 C.F.R. § 4.85(a).  Therefore, the word recognition scores are not adequate for rating purposes. 

The Veteran was also provided a VA audiological examination in September 2009.  The audiogram indicated pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
35
45
40
LEFT
15
35
55
45
45

Speech audiometry revealed speech recognition ability of 80 percent is both ears based on the Maryland CNC word recognition test.  

The Veteran's most severe right ear hearing loss was measured at the August 2009 VAMC audiology consultation, when the right ear manifested a puretone threshold average of 48.75 Hz.  However, as the speech audiometry scores reported at that test are not valid for VA purposes, the Board will use the word recognition score associated with the September 2009 VA examination of 80 percent.  This translates to Level III hearing impairment in the right ear under Table VI.  The Veteran's most severe left ear hearing loss was demonstrated at the September 2009 VA examination when it manifested a puretone threshold average of 45 Hz.  The left ear word recognition score was also 80 percent.   This level of hearing impairment also translates to Level III in the left ear under Table VI.  

Level III hearing in both ears warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss.  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Tinnitus

Entitlement to service connection for tinnitus was granted in a June 1998 rating decision with an initial 10 percent evaluation assigned effective May 1, 1998.  The June 2009 rating decision on appeal continued the 10 percent evaluation.  The Veteran complained of bilateral tinnitus in statements dated throughout the claims period and during a VA audiological examination in September 2009.  However, the current 10 percent evaluation is the maximum schedular rating available for tinnitus, whether the sound is heard in one ear, both ears, or the head.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, a rating in excess of 10 percent is not warranted and there is no legal basis upon which to award a higher evaluation for tinnitus.  The Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hearing loss and tinnitus manifest a decrease in hearing acuity and constant ringing in both ears.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran contends that he incurred a psychiatric disorder secondary to hearing loss and tinnitus, but these allegations will be addressed by the Board when the appeal for entitlement to service connection for an acquired psychiatric disorder returns from remand.  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Bilateral Wrists, Elbows, and Right Knee

The Veteran's claim for entitlement to service connection for a right knee disability was initially denied in a March 2001 Board decision.  The claims for entitlement to service connection for bilateral wrist and elbow disabilities were initially denied in a Board decision issued in June 2003.  The claims were denied in both decisions on the basis that the record did not establish the presence of chronic wrist, elbow, and right knee disabilities.  The Veteran did not appeal the denials of the claims and the March 2001 and June 2003 Board decisions became final.  38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

The evidence received since the March 2001 and June 2003 Board decisions includes records of VA treatment from the Columbia VAMC and VA examination reports documenting disabilities of the wrists, elbows, and right knee.  In June 2004, the Veteran was diagnosed with mild right carpal tunnel syndrome (CTS) by a VA neurologist with a suggestion of early CTS in the left arm.  A February 2003 VAMC electromyography (not before the Board at the time of the June 2003 Board decision) also indicated right CTS and right ulnar neuropathy limited to the elbow.  A X-ray of the left elbow performed in September 2005 showed a small traction spur of the left proximal ulna.  With respect to the right knee, a February 2011 VA examination report included diagnoses of chronic knee strains, chondromalacia, and degenerative joint disease of the right and left knees.  These medical records are new as they were not previously considered and material as they relate to a previously unestablished fact in the claims-the presence of current and chronic disabilities of the wrists, elbows, and right knee.  Thus, the evidence is new and material and sufficient to reopen the claims for entitlement to service connection.  


Depression

The Veteran's claim for entitlement to service connection for depression was initially denied in a January 2005 rating decision.  The RO determined that the record did not establish a link between the claimed psychiatric disorder and active duty service.  The Veteran did not appeal the claim and the January 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran made several attempts to reopen the claim and was most recently denied in an April 2008 rating decision.  The evidence received since the April 2008 rating decision includes extensive records of psychiatric treatment at the Columbia VAMC, a July 2009 VA examination, records from the Social Security Administration (SSA), and the Veteran's statements describing his symptoms and in-service stressors.  The Veteran has been diagnosed with numerous psychiatric disorders, including major depressive disorder, and he has reported several different theories of entitlement to account for his claimed depression.  In May 2008, during a psychotherapy session at the VAMC, the Veteran stated that he was depressed even before his enlistment into active duty and he continued to experience depression during and after service.  These statements are new as they were not previously considered and are material as they relate to an element of the claim that was previously lacking, the presence of a possible nexus between the Veteran's depression and active military service.  The Board therefore finds that new and material evidence has been submitted and reopening of the claim for entitlement to service connection for depression is granted. 


Bilateral Shoulders and Hips

The claims for entitlement to service connection for bilateral shoulder and hip disabilities were initially denied in a June 2003 Board decision.  The Board found that the record did not establish the presence of chronic shoulder and hip disabilities and the claims were denied.  The Veteran did not appeal the denials of the claims and the June 2003 Board decision became final.  38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

The evidence received since the June 2003 Board decision includes the Veteran's lay statements, copies of VA clinical records, and VA examination reports.  This evidence is new as it was not previously considered, but is not material as it does not provide any additional evidence of current shoulder or hip disabilities.  The VA records merely document the Veteran's past history of hip complaints and do not indicate any treatment related to the hips or shoulders.  None of the Veteran's health care providers have made specific findings pertaining to the shoulders and/or hips and the Veteran did not report any shoulder or hip disabilities on the July 2009 application for benefits from the SSA.  The VAMC records and VA examinations therefore do not relate to an element of service connection that was previously lacking, i.e. current chronic disabilities.  The record also contains the Veteran's statements in support of the claim, but these statements are cumulative and redundant of evidence already of record at the time of the June 2003 Board denial of the claim.  Thus, the record does not contain new and material evidence and the Board cannot find a basis upon which to reopen; in this regard, the Board has carefully considered the holding and impact of Shade.


Reopened and Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Right Knee

The Veteran contends that service connection is warranted for a right knee disability as it was incurred due to multiple knee injuries during active duty service.  The record establishes a current chronic disability; the Veteran was diagnosed with a chronic strain, chondromalacia, and degenerative joint disease of both knees at the February 2011 VA examination.  He has also complained of right knee pain throughout the claims period and VA treatment records document a diagnosis of bilateral knee arthritis since April 2002.  

The evidence also establishes that the Veteran's chronic right knee condition had its onset during active duty service.  Service records clearly show that the Veteran was consistently treated for right knee pain during the last three years of active service beginning in August 1995.  He was placed on a profile for limited running, jumping and marching due to bilateral knee pain and consistently diagnosed with chronic bilateral retropatellar pain syndrome following a November 1995 orthopedic consultation.  The Veteran's knees were abnormal at the January 1998 retirement examination and retropatellar pain syndrome was identified by the examining physician.  The Veteran also reported having knee problems on the accompanying report of medical history.  He contends that he has experienced right knee pain since service, and the Board finds this history is credible in light of the complaints of knee pain documented at June 1998 and October 2001 VA examinations and continuous treatment for knee arthritis at the Columbia VAMC since 2002.  This evidence is sufficient to establish a link between the Veteran's current disability and active military service.  All three elements of service connection are present and the Board finds that service connection for a chronic right knee disability is warranted.


Residuals of a TBI, Headaches, and Muscle Disability of the Legs

The Veteran contends that service connection is warranted for chronic disabilities characterized as headaches and other residuals of a TBI and chronic leg cramps.  In recent statements to VA, he reports that he incurred headaches due to his service as a tank driver and incurred chronic leg cramps following a muscle pull during service.  After review of the record, the Board finds that the evidence does not establish the presence of the claimed disabilities.  

Service records contain some complaints of headaches and leg pain.  The Veteran occasionally complained of headaches during military service, but these complaints were always in the context of treatment for colds, respiratory infections, and other viral conditions.  In May 1984, he pulled a thigh muscle and was treated with a topical heat rub and excused from physical training for two weeks.  No follow-up treatment was provided.  Additionally, while the Veteran was involved in a motor vehicle accident in December 1978 and admitted to a private hospital for a possible cerebral concussion, treatment records show that he was only treated for a forehead abrasion, left arm puncture wound, and blunt trauma to the chest.  No concussion or similar brain injury was identified and the Veteran specifically denied a history of head injury or headaches on the January 1998 retirement report of medical history.  While he did report experiencing occasional leg cramps, no muscle abnormalities of the lower extremities were identified at the accompanying physical examination.  The Veteran's head and neurological systems were also normal at that time.  Thus, while service records document some complaints of headaches and a leg muscle pull in May 1984, no chronic conditions were identified or treated during service.  

The Board also observes that injuries and conditions documented during active service are not sufficient to establish the presence of current disabilities.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The Veteran is competent to report that he experienced leg pain and headaches during service, but such evidence, pertaining to a period several decades before he filed his claims for service connection in April 2009 and March 2011, does not establish current disabilities. 

Turning to the post-service evidence, the Board finds that the weight of the competent evidence is against the finding of a chronic headache, TBI, or leg muscle disability.  During an October 2010 VA examination and in a March 2011 statement, the Veteran denied ever experiencing a TBI or head injury.  The October 2010 VA examiner noted that service records only documented complaints of headaches associated with respiratory infections and post-service records did not show persistent complaints of headaches.  In fact, the only objective post-service evidence of headaches comes from the Veteran's annual eye examinations at the Columbia VAMC.  His VA optometrist initially thought there was no ocular association with the headaches, but in April 2010 and May 2011 the Veteran reported that his headaches improved with new glasses.  The VA optometrist suspected the Veteran's headaches were associated with esophoria, eye fatigue, and photosensitivity.  In any event, the clinical records indicate that the Veteran's headaches are not a discrete chronic disability, but are instead symptoms associated with visual impairment.  A June 2012 VA examiner also specifically found that the Veteran did not have a chronic muscle condition manifested by leg cramps and there was no long-term sequelae from the in-service thigh muscle pull.  In short, there is simply no objective medical evidence of a current headache, leg muscle, or TBI-related chronic disability. 

The Veteran has reported experiencing occasional leg cramps and headaches since service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of leg and head pain; however, the Board finds his lay statements are outweighed by the objective medical evidence of record.  As noted above, various VA examiners and the Veteran's health care providers have not indicated that the claimed chronic disabilities exist.  The Veteran as also repeatedly denied that he incurred a TBI. 

The weight of the evidence is therefore against a finding of a current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they must be denied.


Kidney and Stomach Claims

The Veteran contends that service connection is warranted for stomach and kidney disorders as they were incurred due to active military service.  In statements dated throughout the claims period, the Veteran reports that his current stomach and kidney conditions are the result of heavy alcohol use during active service, as well as exposure to diesel fuel and exhaust associated with his duties as a tank driver.  

The record establishes the presence of current stomach and kidney disabilities; the Veteran's Columbia VAMC medication list includes prescriptions for heartburn, and radiology reports in March 2009 indicated possible early ileus, i.e. an intestinal blockage.  He was also diagnosed with chronic renal insufficiency by a June 2012 VA examiner and possible hypertensive nephrosclerosis was diagnosed at the VAMC in February 2011.  Current disabilities are therefore demonstrated. 

The Board also finds that in-service injuries are present.  The Veteran was treated for various gastrointestinal and genitourinary complaints during active duty.  In July 1979 he complained of a stomach ache and constipation and in September 1979 he was diagnosed with gastroenteritis.  More than 15 years later, in November 1995, he was again treated for a viral syndrome with diarrhea.  In December 1979, the Veteran reported a one month history of kidney problems, pain on urination, and pervious kidney stones.  No diagnosis was rendered as urinalysis results were normal.  The Veteran was advised to force fluids and return to the clinic if the problem persisted, but he did not seek follow-up care.  He was seen several years later in June 1985 with complaints of frequent and burning urination and kidney pain.  Physical examination was normal with no tenderness of the kidneys and the diagnosis was possible uria, though the suspected cause is illegible in the available medical records.  Again, the Veteran did not seek follow-up care.  His abdomen and genitourinary system was normal upon examination for retirement in January 1998 and he denied experiencing any stomach or renal problems on the accompanying report of medical history.  Despite the normal findings at separation, service treatment records clearly show that the Veteran was treated for stomach and kidney complaints during service.  Additionally, the Veteran reports that he was exposed to diesel fuel and exhaust during service and experienced stomach problems due to eating military-issued rations while in the field.  These specific contentions are not documented in the service records, but are consistent with the Veteran's service.  The Board therefore finds that in-service injuries are established. 

Regarding the third element of service connection, a nexus between the Veteran's current stomach and kidney disabilities and the in-service injuries, the Board notes that service and post-service records do not indicate such a link.  Although the Veteran was treated during active duty for several acute viral stomach infections and complaints of kidney pain, no chronic conditions were diagnosed or identified.  He did not receive regular treatment for his complaints and on some occasions, many years passed between sick call visits.  The January 1998 retirement examination showed a normal abdomen and genitourinary system and the Veteran specifically denied a history of frequent indigestion, stomach trouble, frequent and painful urination, kidney stones, or albumin in his urine on the January 1998 report of medical history.  In short, no chronic stomach or kidney disabilities were identified during the Veteran's 20 year period of active duty service.  

There is also no evidence of a stomach or kidney problem in the post-service records until years after service.  Regarding the stomach claim, in April 2002, four years after service, the Veteran's VAMC medication list included a prescription for heartburn and stomach problems.  There are no complaints or findings of more chronic complaints until March 2009 when the Veteran experienced persistent diarrhea associated with a viral syndrome.  A chronic kidney condition was not recognized until February 2011, more than 10 years after service, when the Veteran was diagnosed with chronic kidney disease and possible hypertensive nephrosclerosis during a VA renal consultation.  Laboratory tests dating from 2007 demonstrate some decline in kidney function, but the VA physician characterized the Veteran's renal function as stable.  A right renal cyst was also observed upon an abdominal CT and ultrasound in February and March 2011.  The June 2012 VA examiner diagnosed chronic renal insufficiency and noted there was no evidence of abnormal kidney function prior to 2007.  Thus, post-service treatment records do not indicate the presence of a chronic stomach or kidney condition until several years after service and this evidence weighs against a finding of service connection.  

The Veteran has not submitted any competent medical evidence in support of his claims.  In April 2015, he submitted copies of internet pages generated from a search engine query addressing a possible relationship between diesel fumes and kidney failure and/or gastrointestinal complaints.  The search results include subject headings and links, but the Veteran did not provide any actual articles, studies, or similar treatise evidence that could be considered competent evidence in support of the claim.  Such generic and vague evidence, composed solely of internet article titles and headings, clearly lacks the degree of certainty necessary to allow the Board to attach any probative value to it.  See Roberts v. West, 13 Vet. App. 185, 188-89 (1999); Wallin v. West, 11 Vet. App. 509 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to a claim."); Sacks v. West, 11 Vet. App. 314, 317 (1998).

Furthermore, none of the Veteran's treating health care providers have ever linked his stomach and kidney problems to service.  In fact, the only medical opinion of record, that of the June 2012 VA examiner, weighs against the claim for a kidney disability.  After examining the Veteran and reviewing the complete claims file, the June 2012 VA examiner concluded that the Veteran's chronic renal insufficiency was not etiologically related to service.  The examiner observed that service treatment records did not establish chronic kidney dysfunction during active duty and post-service records showed normal renal function with no suggestion of insufficiency until 2007.  The examiner also noted the Veteran's history of alcoholism and hypertension and therefore the provided medical opinion was based on an accurate review of the facts of the case.  It was also accompanied by a well-reasoned rationale that made specific reference to evidence in the claims file.  It is therefore afforded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Some kidney conditions are considered chronic diseases under 38 C.F.R. § 3.309(a), including calculi of the kidneys and nephritis; however, the Veteran has not been diagnosed with these disabilities.  A renal cyst was observed in a March 2011 abdominal CT, but the reviewing provider specified that no renal calculi were present.  Even if a chronic disease is not present, reports of continuous symptoms since service can still support a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  In this case, the Veteran has not reported such a history.  He links his stomach and kidney problems to alcohol use and diesel fuel and exhaust exposure during service, but has not reported experiencing continuous stomach and kidney pain or other symptoms since active duty.  Thus, an award of service connection on this basis is not warranted. 

The Board has considered the contentions of the Veteran connecting his stomach and kidney conditions to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  His lay statements are clearly outweighed by the competent evidence against the claim, including the opinion of the June 2012 VA examiner and the contents of the service treatment records.

To the extent the Veteran contends his current conditions are due to alcohol use both during and after service, VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claims for service connection in 2009 and 2011, well after October 31, 1990.  Therefore, service connection for stomach and kidney conditions as directly related to active duty service alcohol use must be denied as a matter of law.  

In sum, the post-service record shows that the first evidence of the Veteran's claimed disabilities was several years after his separation from service.  In addition, there is no medical evidence linking the Veteran's stomach and kidney conditions to an injury during service, to include exposure to diesel fuel and exhaust associated with his service duties as a tank driver.  The Veteran has not reported a continuity of symptomatology and the Board therefore concludes that the evidence is against a nexus between the claimed disabilities and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b).


Earlier Effective Date Claims

This appeal originates from a June 2009 rating decision assigning service connection and a separate 10 percent evaluation for left knee laxity and an increased 20 percent evaluation for traumatic arthritis of the right ankle.  The separate and increased ratings were assigned effective March 31, 2009, the date the AOJ determined that the Veteran's claim for increased ratings was received.  The Veteran contends that an effective date of May 1, 1998, is warranted for the separate ratings; the same effective date as the award of service connection for left knee and right ankle disabilities.  

The Veteran separated from active duty service on April 30, 1998 and filed a claim for service connection for left knee and right ankle disabilities five days later on May 5, 1998.  Service connection for traumatic arthritis of the left knee and right ankle was granted in a June 1998 rating decision, effective May 1, 1998.  A single 10 percent rating was initially assigned under Diagnostic Code 5010 for traumatic arthritis of both joints.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In an October 2002 rating decision, the left knee and right ankle disabilities were separated and each assigned an individual 10 percent evaluation for traumatic arthritis effective back to the original date of service connection, May 1, 1998.  

On March 31, 2009, the Veteran filed a claim for an increased rating for service-connected left knee arthritis.  On the same form, the Veteran also initiated claims for increased ratings for hemorrhoids, hearing loss, and tinnitus, as well as numerous service connection claims.  The March 31, 2009 correspondence did not specifically mention the right ankle condition, but the RO inferred a claim for an increased rating for the right ankle based on the Veteran's statement that he was seeking an increase in compensation for all his service-connected disabilities.  The June 2009 rating decision on appeal awarded service connection and a separate 10 percent evaluation for left knee laxity under Diagnostic Code 5257, pertaining to moderate knee instability, and an increased 20 percent evaluation for right ankle traumatic arthritis under Diagnostic Code 5271, pertaining to marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5071.  Both ratings were effective from March 31, 2009, the date VA received the Veteran's claims for increased ratings.

The Veteran contends that an earlier effective date of May 1, 1998, the original date of service connection, is warranted for the award of service connection and a separate 10 percent rating for left knee laxity and the assignment of an increased 20 percent rating for right ankle arthritis.  The Board does not agree.  The record does not contain any evidence establishing the presence of left knee laxity or marked limitation of motion of the right ankle prior to receipt of his claim on March 31, 2009.  In fact, the evidence establishes that the Veteran's disabilities increased to the level contemplated by the new ratings after he submitted his claim for increased ratings.  
In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

Turning first to the left knee condition, the Board finds that the Veteran did not manifest laxity of knee until after receipt of the March 2009 claim for an increased rating.  The left knee was stable upon VA examinations in June 1998 and October 2001 and none of the Veteran's VAMC clinical records identify laxity or instability of the knee.  There are also no lay statements from the Veteran complaining of left knee instability during this period.  The first finding of left knee laxity dates from the May 2009 VA examination performed in response to the March 2009 increased rating claim.  At that time, the Veteran reported experiencing daily left knee pain accompanied by locking and instability.  Physical examination of the knee demonstrated mild laxity during Lachman, drawer, and varus/valgus stress testing.  Based on the May 2009 VA examination findings, a separate 10 percent evaluation for left knee laxity was awarded in the June 2009 rating decision effective March 31, 2009, the date of claim.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Before a separate evaluation was assigned for left knee laxity, the Veteran was in receipt of a single 10 percent rating for left knee arthritis under Diagnostic Code 5010, which provides for rating traumatic arthritis under Diagnostic Code 5003 for degenerative arthritis.  However, VA regulations provide that a claimant who has arthritis and instability (i.e. laxity) of the knee may be assigned separate ratings under Diagnostic Codes 5003 and 5257 for the separate and distinct manifestations of the service-connected knee condition.  See VAOPGCPREC 23-97.  As noted above, there is no competent medical or lay evidence of left knee laxity prior to March 31, 2009.  In fact, it is factually ascertainable that the increase in disability, manifested by left knee laxity, did not occur until the May 2009 VA examination, after the Veteran filed his claim for an increased rating.  In such cases, the appropriate effective date is the date of the increase, that is, the date of the VA examination diagnosing the presence of knee laxity.  Thus, the Veteran's current assigned effective date of March 31, 2009 is earlier than the date provided for by 38 C.F.R. § 3.400(o) and an earlier effective date is clearly not possible.  

Similarly, an effective date earlier than March 31, 2009 is not warranted for the award of an increased 20 percent evaluation for right ankle arthritis.  Although the Veteran manifested limited motion of the right ankle prior to March 31, 2009, the degree of limitation clearly did not most nearly approximate marked as required for a 20 percent evaluation under Diagnostic Code 5271.  The Veteran demonstrated tenderness of the ankle during motion testing at a June 1998 VA examination and only "slightly" decreased range of motion at the October 2001 VA examination.  Treatment records from the Columbia VAMC dated prior to March 31, 2009 do not establish range of motion of the right ankle that approximates marked and none of the Veteran's lay statements during this period report restricted motion or function that is comparable to marked limitation of motion.  It is therefore factually ascertainable that the Veteran's service-connected right ankle arthritis increased in severity in May 2009, when the VA examiner found the joint lacked 20 degrees of dorsiflexion, had limited inversion and eversion, but manifested full plantar flexion to 45 degrees.     

As with the left knee laxity discussed above, the criteria governing the assignment of effective dates for increased ratings clearly provides that if the increase in disability occurred after the date of claim, the effective date is the date of increase.  The Veteran's claim for an increased rating was received on March 31, 2009, but it is not factually ascertainable that the right ankle disability increased in severity until May 2009.  Therefore, the Veteran is currently in receipt of an effective date two months earlier than that provided for by the pertinent legal authority.  As there is no legal basis for the assignment of effective dates earlier than March 31, 2009 for the award of service connection and the assignment of a separate 10 percent rating for left knee laxity or an increased 20 percent evaluation for right knee arthritis, the claims must be denied. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims to reopen service connection for disabilities of the bilateral wrists, elbows, right knee, and depression, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect to the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in multiple letters issued in April 2009, December 2009, July 2010, April 2011, and June 2012.  Notice was provided prior to the initial AOJ adjudication of each claim and the Veteran also received complete notice regarding the disability-rating and effective-date elements of the claims.  

The appellant's claims for earlier effective dates arise from his disagreement with the assignment of separate and increased disability evaluations following the grant of service connection for left knee and right ankle conditions.  Once a claim is granted, such as the underlying claims for service connection in this case, it is substantiated and additional notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was also provided specific notice of the criteria used by VA to determine disability ratings and effective dates in each of the notice letters discussed above. 

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2009 notice letter addressing the claims to reopen service connection for bilateral shoulder and hip disabilities provided notice of the criteria necessary for reopening a previously denied claim.  In addition, the Veteran was informed of the reason for the prior denials of service connection and VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claims to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  With regard to the earlier effective date claims, all evidence relevant to the claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Further development of the evidence is generally not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  Additionally, the Veteran was provided proper VA examinations to determine the nature and etiology of the claimed service connection disabilities and the current severity of the service-connected hearing loss and tinnitus.  Although the Veteran was not provided a VA examination in connection with his claim for entitlement to service connection for a stomach disability, as discussed above, there is no competent evidence that a chronic stomach condition may be associated with active service.  The Veteran has not provided any medical evidence in support of the claim; the internet pages he submitted in April 2015 in an attempt to show a link between his current stomach condition and exposure to diesel fuel are unaccompanied by any articles, studies, or otherwise competent treatise evidence.  The Board therefore finds that a VA examination is not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

New and material evidence has been received and reopening of the claim for entitlement to service connection for a bilateral wrist disability is granted.

New and material evidence has been received and reopening of the claim for entitlement to service connection for a bilateral elbow disability is granted.

New and material evidence has been received and reopening of the claim for entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a right knee disability, currently diagnosed as right knee chondromalacia and degenerative joint disease, is granted.

New and material evidence has not been received and reopening of the claim for entitlement to service connection for a bilateral shoulder disability is denied.

New and material evidence has not been received and reopening of the claim for entitlement to service connection for a bilateral hip disability is denied.

New and material evidence has been received and reopening of the claim for entitlement to service connection for depression, to include as secondary to service-connected hearing loss and tinnitus, is granted.

Entitlement to service connection for residuals of TBI, to include headaches, is denied. 

Entitlement to service connection for a muscle disability of the bilateral legs is denied. 

Entitlement to service connection for a stomach disability is denied. 

Entitlement to service connection for a kidney disability is denied. 

Entitlement to an effective date earlier than March 31, 2009 for the award of service connection and a separate 10 percent rating for left knee laxity is denied. 

Entitlement to an effective date earlier than March 31, 2009 for the award of a 20 percent evaluation for a right ankle traumatic arthritis is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the remaining claims on appeal.  Regarding the claims for increased ratings for the service-connected left knee, right ankle, and hemorrhoid disabilities, the Board finds that VA examinations should be provided to determine the current severity of these conditions.  The Board also finds that new VA examinations and medical opinions should be obtained in response to the claims for entitlement to service connection for bilateral wrist and elbow disabilities and to clarify the Veteran's current psychiatric diagnoses.  Finally, the claim for entitlement to a TDIU is inextricably intertwined with the claims for increased ratings and service connection, and a decision cannot be rendered until the development ordered by the Board is completed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete records of treatment from the Columbia VAMC dated from February 2015 and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the left knee following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the left knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the knee disability and how it affects and limits the Veteran's ability to maintain employment, regardless of whether he is currently working.  

The complete bases for all medical opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees and whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner must also report the range of motion of the right ankle following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.  

The examiner should also determine whether there is any evidence of ankylosis, ligamentous laxity, or other impairment of the right ankle joint.  The examiner should also determine the functional impairment due to the ankle disability and how it affects and limits the Veteran's ability to maintain employment, regardless of whether he is currently working.  

The complete bases for all medical opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his hemorrhoids.  The claims file must be made available to and reviewed by the examiner.

The examiner should determine whether the Veteran's hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.  The examiner should also determine the functional impairment due to the hemorrhoids and how they affect and limit the Veteran's employment.  

A complete rationale should be provided for all medical opinions. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral wrist and elbow disabilities.  The claims file must be made available to and reviewed by the examiner.

After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine the nature and diagnoses of any currently present bilateral wrist and elbow conditions, to include CTS.

b)  With respect to all diagnosed wrist and elbow disabilities, the examiner should provide an opinion addressing whether they are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to an incident of active duty service, to include the Veteran's service as an administrative specialist and typing duties, as well as the December 1978 diagnosis of mild bursitis of the right wrist.  

A complete rationale should be provided for all medical opinions. 

6.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of the claimed psychiatric disability.  After examining the Veteran and reviewing the claims file, including the history provided below, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD, major depressive disorder, a substance-induced mood disorder, paranoid schizophrenia, and/or an adjustment disorder. 
b)  With respect to all diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service.  

c)  The examiner should also determine whether any diagnosed psychiatric disorders are caused or aggravated by the service-connected hearing loss and tinnitus.  The Veteran's VA mental health provider has found that hearing loss is a significant contributor to the Veteran's depression. 

d)  If any diagnosed psychiatric disorder is etiologically related to active duty service, describe the extent of any occupational and social impairment to aid the Board in determining the impact of the disorder on the Veteran's ability to secure and maintain substantive employment.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided and the examiner should consider the Veteran's statements and history regarding the onset of his psychiatric condition (detailed below).  

The Veteran has many contentions regarding the onset and etiology of his claimed psychiatric disorder.  In statements to his treatment providers and to VA he has dated the onset of psychiatric problems to before, during, and after service.  His most recent statements to VA link his psychiatric condition to a failure to adjust to civilian life, trauma associated with his service as a tank driver and participation in simulated combat duties, and his service-connected hearing loss and tinnitus. 

The Veteran first complained of psychiatric symptoms in June 2003 at the Columbia VAMC.  He began regular mental health treatment at the VAMC in May 2007 and stated he was depressed due to various family stressors.  He was treated for major depression and was diagnosed with PTSD in November 2007 based on reports of nightmares, avoidance, and emotional numbing.  In May 2008, the Veteran reported that he was depressed before he entered active service and has continued to experience intermittent depression since that time.  He was hospitalized in March 2009 for suicidal ideation and diagnosed with a substance-induced mood disorder, alcohol abuse, and cannabis abuse.  The Veteran has continued to abuse alcohol and marijuana throughout the entire claims period, and reports drinking heavily during military service.  Paranoid schizophrenia was diagnosed in June 2009 based on the Veteran's reports of auditory hallucinations and the Veteran received regular mental health treatment until April 2010 when he was discharged from the VAMC Substance Abuse Treatment Program (SATP) due to his failure to abstain from alcohol and drugs.  He returned to psychiatric treatment in August 2014.  VA examiners provided opinions against the claim in April 2008 and July 2009, but the April 2008 VA examiner noted that it was not possible to determine whether the Veteran's symptomatology was due to major depression or a substance-induced mood disorder. 

7.  Readjudicate the claims on appeal with consideration of all the evidence added to the claims file, including the claim for entitlement to TDIU.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


